Lumpkin, J.
1. In view of the note of the presiding judge, appended to the motion for a new trial, the first ground of the motion was without merit.
2. Where an equitable petition was filed to subject an exemption, claimed in bankruptcy, to a debt as to which there was a waiver of homestead and exemption; and where it was alleged that the debtor had made a transfer to his attorneys and another, who were made parties, and the transfer was attacked; and where it was averred in the answer of the defendants that the transfer was valid, — on the trial it was permissible for counsel for the plaintiff to comment upon the alleged interest of the attorneys, no amendment having been made striking them as claimants of the property, and the objection made to such argument being that there was no evidence to sustain it, that it had been agreed in the be*55ginning of the trial that the only question was one of usury, and that the attorneys had abandoned all rights in the ease.
April 12, 1916.
Equitable petition. Before Judge Freeman. Heard superior court. June 19, 1915.
Smith & Smith and Boylcin & Boylcin, for plaintiff in error.
H. O. Stricleland, Leon Hood, and W. G. Wright, contra.
3. The evidence authorized a charge on the subject of when a custom of trade would be binding.
4. When the expression, “all other questions, gentlemen, are eliminated from this ease by agreement of parties,” is considered in connection with the general charge, it was not calculated to mislead the jury as to the question for their determination, to which reference was made.
5. The evidence authorized the verdict, and there was no error in overruling the motion for a new trial.

Judgment affirmed.


All the Justices concur.